Title: From John Adams to the President of the States General, 1 June 1781
From: Adams, John
To: Netherlands, States General of



Sir
Amsterdam June 1. 1781

I have received from my Sovereign, the United States of America, in Congress, their express Instructions to notify to their High Might­inesses the States General, the compleat and final Ratification of the Confederation of the thirteen United States, from New Hampshire to Georgia, both included, on the first day of March last.
I do myself the Honour to communicate to you Sir, inclose, an Authentic Copy, of this important Act, and to request the Favour of you, Sir, to communicate it to their High Mightinesses, in Such manner, as you shall judge, most convenient; as in the present Circumstances of Affairs I know of no more proper mode of discharging this Part of my Duty.
I have the Honour to be, with the greatest Respect and Consideration, sir your most obedient, and most humble servant
